Citation Nr: 9904105	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-33 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
allergic rhinitis.  


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Air 
Force from April 1985 to January 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision from the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which assigned a noncompensable 
evaluation for allergic rhinitis.  In June 1998, the Board 
remanded the increased rating claim to the RO for further 
development.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2. The veteran's allergic rhinitis is manifested by nasal 
congestion, mild to severe hyperemia, and watery 
discharge, with no polyps and approximately 20 percent 
obstruction of the nasal cavity passages.  


CONCLUSION OF LAW

The criteria for a compensable rating for allergic rhinitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6522 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records showed that, on 
separation examination in November 1989, the physician noted 
that the veteran was allergic to penicillin and had hay 
fever, which was self-treated with over-the-counter 
antihistamines.  

Treatment records dated in March 1990 indicated a diagnosis 
of allergic rhinitis.  Follow-up treatment in May 1990 
indicated a history of allergies with swollen and red eyes, 
and an itchy throat.  A diagnosis of bilateral allergic 
conjunctivitis was indicated.  The record contains treatment 
records from Otolaryngology Associates from 1991 to 1993, 
which reported testing results for allergens.  An April 1993 
CT of the paranasal sinuses showed rounded soft tissue 
filling defects in the base of both maxillary antra 
consistent with mucoceles.  

A VA examination was conducted in July 1994.  The veteran 
complained of constant drainage of post-nasal drip with no 
seasonal variation.  He indicated that he sneezed constantly 
and his eyes swelled and watered.  The veteran reported that 
he had undergone allergy testing and took allergy shots once 
a week, which helped his symptoms.  He stated that his eyes 
watered and swelled with his allergy attacks.  He indicated 
that he experienced periods of shortness of breath two-to-
three times per week with relief from Benadryl within an 
hour.  The examiner indicated a diagnosis of, inter alia, 
allergic rhinitis and mild chronic obstructive pulmonary 
disease (COPD), possibly secondary to asthma.  Sinus X-ray 
examination revealed clear maxillary, frontal, and sphenoid 
sinuses.  

A second VA examination for nose and sinuses was conducted in 
May 1997.  The veteran gave a history of first developing 
symptoms in 1987 while serving in the Air Force.  At that 
time, he developed sneezing, constant nasal drainage, itching 
and swelling eyes.  The veteran was subsequently seen by an 
allergist, and allergy testing revealed multiple inhalant and 
food allergies.  He was started on shots for desensitization, 
but these became non-effective in approximately six months.  
The examiner indicated that the external nasal and paranasal 
sinus structures were free of any masses, tenderness, or 
other abnormalities.  A moderate to severe hyperemia of the 
septal mucosa and the turbinates was noted.  The examiner did 
not see any polyps or infectious drainage and no evidence of 
sinusitis.  He concluded that the veteran had a significant 
allergic vasomotor rhinitis, secondary to multiple inhalant 
and food allergies.  As the veteran gave no history of 
symptoms prior to 1987, the examiner concluded that his 
problem began while in service.  

In September 1997, the Board denied the veteran's claim for 
service connection for asthma and granted the veteran's claim 
for service connection for allergic rhinitis.  By rating 
decision in October 1997, the RO granted a noncompensable 
evaluation for the veteran's service-connected allergic 
rhinitis.  

In his notice of disagreement, received in November 1997, the 
veteran stated that the RO had erred in rating his disability 
only as allergic rhinitis, because the Board had found 
evidence that the veteran suffered from "allergies, to 
include allergic rhinitis."  The veteran stated that his 
allergies caused other problems than allergic rhinitis.  

The record contains treatment records from Dr. L.E.B. from 
April 1997 and May 1998.  Dr. L.E.B. indicated that the 
veteran had a history of reactive airway disease for 
approximately ten years, chest tightness, sinusitis, and 
dyspnea on exertion.  He indicated impressions of reactive 
airway disease, asthma, and sinusitis.  Dr. L.E.B. stated 
that the veteran had indicated an interest in surgery to 
relieve his symptoms and no contraindications to surgery were 
noted.  

A VA examination for nose, sinus, pharynx, and larynx was 
conducted in July 1998.  The veteran provided a history of 
multiple allergies beginning in 1987, with significant sinus 
and nasal symptoms.  Allergy testing was positive for 
inhalants and foods.  The veteran had been treated with 
injections for allergies.  He stated that he was having 
recurrent episodes of nasal congestion and blockage with 
postnasal watery discharge, but denied any swellings or mass 
lesions over the sinuses.  The examiner indicated that the 
ears were normal.  The external nasal and paranasal sinus 
areas were all normal on palpation.  The turbinates were 
mildly hyperemic.  The examiner saw no polyps or other mass 
lesions, but noted watery discharge present bilaterally.  The 
veteran had approximately 20 percent obstruction of the nasal 
cavity passages at that time secondary to the hyperemia.  The 
examiner concluded that the veteran had what appeared to be 
chronic allergic vasomotor rhinitis, which he controlled with 
nasal steroid sprays.  He indicated an impression that the 
veteran had significant chronic allergic vasomotor rhinitis.  


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Under the provisions of 38 C.F.R.§ 4.97, Diagnostic Code 
6522, a 10 percent evaluation is warranted for allergic or 
vasomotor rhinitis without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent evaluation is 
warranted for allergic or vasomotor rhinitis with polyps.  
The regulations provide that in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).  

In the instant case, the VA examiner in July 1998 found no 
polyps or other mass lesions an approximately 20 percent 
obstruction of the nasal cavity passages, secondary to 
hyperemia.  The VA examiner in May 1997 also found no polyps.  
The treatment records of Dr. L.E.B. did not indicate any 
findings of polyps or percentage of obstruction of the nasal 
passage.  The preponderance of the evidence is against a 
compensable evaluation for allergic rhinitis.  

The veteran argues that he should be awarded an evaluation 
for all symptoms of his allergies, including, but not limited 
to, allergic rhinitis.  The Board notes that its September 
1997 decision granted service connection for allergic 
rhinitis, not allergies.  However, the Board has considered 
all regulations and diagnostic criteria, which are 
potentially applicable to the veteran's claim.  See 
Schafrath, 1 Vet. App. at 595.  The medical opinions and 
evidence of record indicate other symptoms of the veteran's 
condition, including hyperemia of the septal mucosa and 
turbinates, watery discharge, and nasal congestion, but no 
other conditions (due to his service-connected disability) 
that are ratable under the Schedule.  Consideration of an 
extraschedular rating is not in order in the absence of 
unusual circumstances affecting employability not 
contemplated by the diagnostic code.  Frequent 
hospitalizations are not in evidence.


ORDER

Entitlement to a compensable evaluation for allergic rhinitis 
is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

